Caton, C. J. This petition is manifestly insufficient. It shows that the lumber was furnished upon an open general account, and without reference to its being put into any particular building, or even that it should be used in any building. It would have been no violation of the agreement to purchase it, if the material bought had been used in making furniture, or any other personal property. Under our statute, no lien could be created upon any premises by such a purchase of lumber. The decree must be reversed, and the suit remanded, with leave to the petitioner to amend his petition. Decree reversed.